Title: To Benjamin Franklin from Jonathan Shipley, [June 1775]
From: Shipley, Jonathan
To: Franklin, Benjamin


Dear Sir
[June 1775]
I would give much more than I can afford for one hours friendly Conversation with You. Writing is a tedious dilatory Business and tis impossible to enter into those Details which go to the Essence and Marrow of the Subject and enable us to judge with clearness and confidence.

Since my last the face of things is grown not only alarming but horrible. A civil War is begun; for whatever some of my Countrymen may do, I will never give the name of Rebels to Men who fight for their Liberties. You can hardly concieve the astonishment that was occasiond here by the commencement of hostilities. I own I had my share in it; for I flatterd myself that the present Ministers would either alter their measures, or shrink away from the Brink of the Precipice; or else that they would resign or be forcd to resign the direction of affairs in to abler Hands. But as yet no good Symptom of this sort appears. Our Deliverance from the Rocks and Shoals that surround us must depend upon their Wisdom, who have steer’d us into the midst of them. In this situation what can a Man do who loves his Country and is no Friend to Administration? For my own part I will lose no opportunity of bearing a publick Testimony against these violent and destructive measures. And I will endeavour within my own narrow Province to convince my Fellow Citizens that our Quarrel is not national, but ministerial; that the People of England have no real interest in the Contest, tho’ they may be infinite Sufferers by the Event; and that We can hope for no Advantage but from a speedy and equitable Reconciliation. I insist upon it that the ministerial Language is not true, that the Sense of the People is [not?] with them. I know not one, not even among themselves, who approves of all their measures and very few who approve of any. Many I meet with who are warmly and heartily your Friends and some whose constant Toast is Success to the Americans, in which, to own the Truth, I cannot join. My Toast is, Success to neither Party, but Peace and Good Will to both.
The only point in which Administration seem to have the People on their side is in asserting the Sovereignty of the Mother Country. But this would be to engage two Nations in a civil War about the meaning of a metaphysical Term. If by Sovereignty is meant that Power describd in the declaratory Law of making Laws for You in all cases whatsoever; or that absolute unlimited Power which contrary to Sense and Experience is supposd by Civilians, who borrowd their Ideas from Schoolmen to exist necessarily in every State; I take this to be a sort of Sovereignty which You will not submit to and no reasonable Englishman would wish to enforce. But if We mean by Sovereignty that just mixture of Power and Authority which is necessary to carry on the common Interest, and on great occasions to exert the Strength of the whole, and which ought to be applied most religiously to these Purposes, and to these only; such a Sovereignty as this I think may be fairly claimd by England, and would meet, I hope, but little opposition in America. And even this Sovereignty should be precisely quantum sufficit, neither more nor less. I would reduce it to what the Mathematicians call a Minimum. No Man can be intitled to any power over their Equals unless for very good purposes.
I consider Peace as a Good so necessary to both Countries, that I wish and recommend that any Proposal of Treaty might be listend to, and any tolerable Terms, that would not require the sacrifice of essential Rights, might be accepted. We have burnt our Fingers so throughly, that You need never apprehend such Flippancies from us again. Our Ministers who refusd so often to listen to your Petitions are now begging for them. Tho I do not love them yet rather than prolong our publick Dangers and Calamities I would give them the Honour of closing the Breaches they have made, and suffer them to continue the Abuse of their power in England as long as Heaven shall permit.
I have just read over a long 5 s. performance intitled Remarks on the principal Acts of the 13th Parliament &c. by Lind the Author of some sensible Letters on the present state of Poland. He labours to decide our Controversies by the interpretation of Charters and Acts of Parliament, by Facts and Narratives and such Topicks, as furnish matter for endless Debate and lead to no certain Conclusion. The grounds of natural Right and publick Utility, which ought to determine every thing are totally omitted. He shows Cleverness in condemning some of the ministerial measures; but He approves the worst of them. It is a visionary Idea to accommodate matters by reserving to ourselves the right of taxation; but to limit that right by requiring from You only a certain moderate proportion of the publick Expences. If there is such a Proportion in nature, which I doubt much, I believe our Ministers would neither find it, nor know where to look for it. It would be unjust too not to let You use your own Judgment in the Disposal of your own Money. If You contribute this proportional Quota your Money like ours, may be sacrificd to ministerial Extravagance, to Projects You dislike, or Jobbs You detest. Why should We endeavour to alter the good old way of Requisition? I am confident an honest Minister will allways gain more by your Generosity than by any Smithfield Bargain We can make at present.
The same Author asserts that all Property is derivd from the liberality of Government; that every thing in this Kingdom belongs to our Rulers, and that they are to divide the good things to their Subjects in what proportion they please, and that every Man ought to be thankful for what is left to him. This Doctrine is rare news for Ld. Sandwich and Rigby; but indeed it has not the merit of Novelty; for it was taught by Hobbes long ago. I am not of an intolerant Spirit and yet I should think it no great Crime to hang the Teachers of such Principles.
There is another Ministerial Pamphlet in the form of a Letter to You from the People of England, written by Sr. J. Dalrymple, so well known by his Publications and the Abuse they have brought upon him. A Large Cargo of them I am told is sent to the Colonies. It is written with Sense and Temper, it endeavours to coax and to terrify; but with all its smoothness I think it will hardly perswade You to allow that the late Acts You complain of were just and moderate measures. However it shows that Ministry has alterd its Disposition and its Stile. They have alterd them so much, that to my certain Knowledge some of those who encouragd the illiberal Treatment You met with, have expressed the highest opinion of your Wisdom and Integrity and hope that your great Talents, your Love of your Country and your high Character in America will all operate towards a general happy Reconciliation.
The Minstry I am confident wish for Peace; but the Party amongst them that has hitherto prevaild would risk the Ruin of both Countries rather than part with their places. There is no appearance here of a Tendency to Peace, tho every body wishes for it. The Stocks keep up in a manner that cannot be accounted for. Some Art may have been usd and We have had some favourable Accidents. A surprising Demand from European Markets has made us as yet not sensible of the Loss of our American Trade. People in general judge from their feelings and they have not yet begun to feel.
I own for my part I long for Peace. Every Hour may bring on new Calamities and (what may be worse in its consequences) every new calamity may increase that national hatred which I fear on your side has already gone too far. Indeed it is not so with us. The Majority here neither hate nor blame You.
I almost think I could demonstrate that Union and Friendship between our two Countries would be of infinite advantage to both and of yet more to yours than our own. The wise and the good on both sides, I trust, will do the little they can to restore them. But the wise and good who would use Power well, are seldom fortunate or enterprizing enough to get it. Providence governs us by the rough discipline of Experience and chiefly by the Experience of Evil. We must be content to foresee and to suffer the Calamities We cannot prevent. It is however my most firm Belief and Comfort that He who acts a virtuous part will be rewarded some where or other.
But these publick Scenes of Wrath and Distress are not the whole of our Misfortunes. We must hope no more to see You at Twyford to enjoy your Friendship and Society so improving to me, and so agreable to my Wife and Daughters. Nobody now will convey Philosophical truth to us in common Chit Chat and make us wiser without the trouble of learning. They all desire their Love to You (Georgiana insists on being particularly nam’d). They have lost their good Friend and are sensible of their Loss.
But after all why should I indulge these desponding Thoughts? Our Miseries perhaps may bring us to our Senses. (Indeed that seems to be the only vehicle of Instruction that the present Administration can profit by). After serving and reconciling the Mother Country and her Colonies, why may You not return to be respected, honour’d, and consulted by the Greatest in this Country? Our Men of Place and Titles will then be forcd to own that a Private Man may be wiser than themselves.
I love my poor Country and pray for it’s Peace and Liberty; and I wish a long continuance of Peace and Liberty to America, to America, that is, in my eyes, the fairest the noblest, the most promising Work of Providence. But while You hate and despise our Ministers, in which You differ but little from ourselves, forget not how much You owe to the Virtue and Moderation of our Ancestors.
 
Notation: Copy of my Letter to Dr. Franklin June 1775 / [In another hand:] (Bp of St Asaph)
